Citation Nr: 0104670	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder claimed as asbestosis.  

2.  Entitlement to service connection for a sleeping 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1966.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In March 1996 the RO denied the veteran's claim for 
entitlement to service connection for a sleeping disorder and 
in September 1998 it denied entitlement to service connection 
for a respiratory disorder to include asbestosis.  

A hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) was held at the RO in October 2000.  
A copy of the transcript is associated with the claims 
folder.  

As will be discussed in more detail below the RO addressed 
the claim of entitlement to service connection for asbestosis 
on a de novo basis.  In April 1995 the RO denied a claim of 
entitlement to service connection for "shortness of 
breath."  The veteran was notified of this decision and did 
not appeal it.  The Board does not have jurisdiction to 
consider a previously adjudicated claim unless new and 
material evidence is presented.  Barnett v. Brown, 83 F. 3d 
1380, 1384 (Fed. Cir. 1996).  The issue before the Board 
therefore has been rephrased on the title page of this 
decision.  

As will be discussed in more detail below, the claim is 
reopened and to that extent is granted.  It is further 
addressed on a de novo basis in the remand portion of this 
decision.  The claim of entitlement to service connection for 
a sleeping disorder is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
respiratory disorder in April 1995; a notice of disagreement 
(NOD) was not filed within the prescribed period after the 
date that the veteran was notified of the decision.  

2.  The evidence submitted since the April 1995 decision is 
not wholly duplicative or cumulative, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final April 1995 determination 
wherein the RO denied the claim of entitlement service 
connection for a respiratory disorder is new and material, 
and the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1995 
rating decision wherein the RO denied entitlement to service 
connection for a respiratory disorder is reported below.  

Service medical records do not show any treatment or 
diagnosis of any chronic respiratory disorder.  VA medical 
records from December 1994 to March 1995 were likewise 
negative for any treatment of a chronic respiratory disorder 
as was a private medical report from January 1995.  

The basis for the April 1995 rating decision wherein the 
claim for entitlement to service connection for shortness of 
breath was denied was that there was no evidence that 
shortness of breath or any other chronic lung condition 
existed in service or thereafter.  

A NOD was not filed within a year after the date that the 
veteran was notified of the decision.  

The evidence submitted after the April 1995 rating decision 
consisted of additional statements from the veteran, his 
hearing testimony, private and VA medical records and a 
letter from a law firm to the veteran.  

The veteran submitted written statements and hearing 
testimony that in the military he unloaded ships including 
some older ships and felt that he was exposed to Agent Orange 
and asbestos.  He presented private treatment records 
indicating that he had x-ray evidence consistent with 
asbestosis.  

There is also VA examination report from October 1997 which 
noted a chest x-ray showing minor discoid atelectasis in the 
left lower lobe which in the examiner's opinion "may be 
caused by veteran's tobacco abuse."  An August 1998 VA 
treatment record noted that the veteran had a current clinic 
appointment.  The diagnosis listed was back pain/bronchitis.  
It was checked that treatment was related to Agent Orange 
exposure.  

Criteria

If no NOD is filed within the prescribed period, an action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a)(2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Paragraph 7.21a of the Veterans Benefit Administration (VBA) 
Manual M21-1 Part VI, discusses asbestos and asbestos-related 
diseases generally.  Paragraph 7.21b describes occupational 
and other exposure to asbestos and discusses the latent 
period between first exposure to asbestos and development of 
an asbestos-related disease as well as the significance of 
the period of exposure.  Paragraph 7.21c discusses the 
clinical diagnosis of asbestosis.  

Relevant factors discussed in paragraphs 7.21a, b, and c must 
be considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim in order to 
fulfill the Board's obligation under 38 U.S.C. § 7104(d)(1) 
to provide an adequate statement of the reasons and bases for 
a decision.  See McGinty v. Brown, 4 Vet. App. 428, 432-33 
(1993); Ennis v. Brown, 4 Vet. App. 523, 527 (1993); Nolen v. 
West, 12 Vet. App. 347, 351 (1999).  See also VA O.G.C. Prec. 
Op. No. 04-00 (April 13, 2000).  

7.21d(1) provides in relevant part that when considering VA 
compensation claims, rating specialists must determine 
whether or not military records demonstrate evidence of 
asbestos exposure in service.  Rating specialists must also 
assure that development is accomplished to determine whether 
or not there is preservice and/or post- service evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind latency 
and exposure information as outlined.  

The first three sentences of paragraph 7.21d(1) of M21-1, 
Part VI, establish a procedure which, in light of current 
case law, adjudicators are required to follow in claims 
involving asbestos-related diseases.  VA O.G.C. Prec. Op. No. 
04-00.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service respiratory cancers 
(including cancer of the lung) shall be service connected if 
manifested to a compensable degree within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307, 3.309(e) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2000).  

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
That is to say that if service connection is not supported 
under a presumptive paragraph, a determination must be made 
whether the disease was actually incurred in or aggravated by 
service.  The veteran could also seek presumptive service 
connection on another ground if applicable.  

In this regard a number of listed chronic respiratory 
disabilities including malignant tumors, tuberculosis, 
sarcoidosis and bronchiectasis may also be treated as service 
connected if manifested to a compensable degree within a 
defined period after service as provided in 38 C.F.R. 
§ 3.307.  38 C.F.R. § 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for respiratory disorder, currently 
claimed as asbestosis.  The RO finally denied a claim of 
entitlement to service connection for an unspecified 
respiratory disorder or shortness of breath in April 1995.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

The evidence submitted in connection with the veteran's claim 
to reopen the final April 1995 rating decision includes VA 
and private treatment reports, a VA examination report, and 
the veteran's statements and hearing testimony.  The Board 
concludes that this evidence is new and material and 
therefore the claim is reopened.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156(a).  See also Hodge, 155 F.3d 1356.  

The basis of the prior final denial was that the veteran did 
not have any disability in service and had no current 
disability of the lungs.  The treatment records and 
examination reports submitted since the final decision are 
"new" in that they were not merely duplicative or 
cumulative of the records previously considered.  They show 
treatment of a disability of the lungs.  Furthermore, the 
records tend to shed light on the question of etiology or 
onset and therefore bear directly and substantially on the 
question at issue.  See Hodge, 155 F.3d 1356.

As new and material evidence has been submitted, the 
appellant's claim of entitlement to service connection for a 
respiratory disorder, claimed as asbestosis, is reopened and 
to that extent only is granted.  The claim is further 
addressed in the remand portion of this decision.  


ORDER

The claim of entitlement to service connection for a 
respiratory disorder, claimed as asbestosis, is reopened.  To 
this extent, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the RO did not certify the issue of 
entitlement to service connection for a sleeping disorder.  

In March 1996 the RO denied a claim of entitlement to service 
connection for "sleeping disease."  The veteran filed an 
NOD in April 1996.  A statement of the case (SOC) was filed 
in April 1996.  The veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, in May 1996.  Therefore the 
matter is properly on appeal.  A review of the record does 
not show that the appeal was withdrawn or that the benefit 
requested on appeal was granted.  

On several VA Form 9s and in response to hearing 
clarification letters sent by the RO, the veteran has made 
several hearing requests, and eventually, pursuant to his 
requests, a Board hearing was held in October 2000.  At the 
hearing the only issue addressed was entitlement to service 
connection for asbestosis.  Therefore, on remand the RO 
should ask the veteran to clarify whether he desires a 
hearing before the Board or RO personnel on the issue of 
entitlement to service connection for a sleeping disorder, 
and if he does, appropriate action should be taken to 
schedule a hearing.  

Next, because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
with respect to both issues is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

On remand, the veteran should be given an opportunity to 
submit additional updated evidence in connection with his 
claim.  

The veteran reported that he was receiving VA treatment of 
his lungs at the Temple, Texas VA facility.  Records 
generated by VA are within the constructive (if not actual 
notice) notice of VA adjudicators.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predating the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).  It 
does appear that some records from that facility were 
requested.  However to ensure that the duty to assist is 
fulfilled the RO should take necessary actions to ensure that 
all relevant VA treatment records are obtained.  

Moreover the record shows that the veteran obtained legal 
counsel and underwent a private medical screening at their 
direction for occupational asbestos exposure.  It is noted 
that the veteran has stated that he had no known occupational 
asbestos exposure; he felt that his only exposure was in 
service.  

The veteran submitted a photocopy of a letter dated January 
1998 from his attorney which states in relevant part that 
"chest x-rays were taken in connection with screening you 
for a potential occupational lung disease or injury" and 
that these findings were consistent with asbestosis and/or 
asbestos pleural disease.  It appears that this letter refers 
to the interpretation of x-rays made by Dr. Klepper of 
Pulmonary Critical Care Consultants of Austin.  The letter 
makes further reference to scheduling the veteran for a 
medical examination to be conducted in Tyler.  It is unclear 
whether or not such examination was conducted and whether or 
not any workers' compensation claim or other legal action 
based on occupational asbestos exposure was filed.  All 
evidence submitted in connection with any claim or gathered 
in connection with a possible action should be obtained.  

Complete medical records related to the veteran's workup for 
asbestos related disease or other respiratory disease should 
be obtained.  The veteran submitted a few records from 
Gregory H. Foster, M.D., but the Board observes that complete 
records were not apparently provided.  Some pages of a 
February 3, 1999 document from that physician were evidently 
not included.  All treatment records from this physician 
should be obtained.  

The veteran should be given the opportunity to clarify his 
work history and any potential asbestos exposure after 
service.  He should then be afforded a VA examination in 
connection with both claims on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
should also be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

4.  The RO should ask the veteran whether 
he has filed any benefit claims with the 
Social Security Administration and if so 
all pertinent records should be released 
and obtained.  

5.  The RO should ask veteran to provide 
complete details as to any post service 
occupational asbestos exposure, whether 
known or suspected, and to provide 
details as to any claim or legal action 
whether contemplated or actually filed 
based on asbestos exposure and provide 
releases so that all pertinent evidence 
accumulated by him, his representatives 
or any state or federal agency or court 
can be obtained by VA and associated with 
his claims folder.  

6.  The RO should obtain complete 
clinical records of treatment of the 
veteran from Gregory H. Foster, M.D., 
from Mark S. Klepper, M.D., and from the 
Pulmonary Critical Care Consultants of 
Austin.  Efforts to obtain such records 
must be documented and the veteran must 
be informed of any failure to obtain the 
records in accordance with the law and 
regulations.

7.  The RO should arrange for VA 
examinations of the veteran by 
appropriate specialists for the purpose 
of ascertaining the current nature and 
likely etiology of any respiratory 
disorder and any sleep disorder.  The 
pulmonary specialist is specifically 
requested to provide an opinion as to 
whther or not the veteran has asbestos-
related pulmonary disease and, if so, the 
most likely source of exposure to 
asbestos.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examination, and the examiners must 
annotate the claims file in this regard.  
Any opinions by the examiners expressed 
must be accompanied by a complete 
rationale.  

8.  The RO should ask the veteran whether 
he wishes to provide testimony at a 
personal hearing on the issue of 
entitlement to service connection for a 
sleep disorder.  If so, the RO should 
take appropriate action to schedule a 
hearing.  

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws, 
regulations and other legal authority.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 


